Crow, J.
(dissenting)—Respondent, in the regular course of his employment, attempted to. use an appliance provided by his master, and without fault or negligence on his part, was injured by reason of the appliance breaking. It should not be assumed that the only necessary or feasible method of inspection would be to look at the brake-rod for obvious defects, ignoring nonobvious ones that might also exist. The brake-rod could have been further tested and inspected' by some practical method which would have subjected it to as much resistance and strain as it underwent when used by re*545spondent. If the physical force which respondent applied when attempting to set the brake was sufficient to reveal the defect and cause the accident, it would seem that a like quantity of force, previously applied upon inspection, would have caused a timely discovery of the defect. I think the questions whether the defect could have been discovered by a proper inspection, whether such an inspection had been made, and whether respondent assumed the risk, were for the jury, and were properly submitted for their consideration.
I therefore dissent.
Dunbar, C. J., concurs with Crow, J.